[Cite as State ex rel. Pagan v. Saffold, 2014-Ohio-3332.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101364



                             STATE OF OHIO, EX REL.
                                  JOSE PAGAN

                                                                 RELATOR

                                                       vs.

                 CUYAHOGA COUNTY COURT JUDGE
                      SHIRLEY S. SAFFOLD
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 475665
                                            Order No. 476878

RELEASE DATE: July 30, 2014
RELATOR

Jose Pagan, pro se
#604-307, Grafton Correctional Institution
2500 S. Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

       {¶1} On May 12, 2014, the relator, Jose Pagan, commenced this procedendo action

against the respondent, Judge Shirley Strickland Saffold, to compel the judge to rule on

motions for jail-time credit that Pagan filed on November 7, 2013, in State v. Pagan,

Cuyahoga C.P. No. CR-11-546295-A, and on December 7, 2013, in State v. Pagan,

Cuyahoga C.P. No. CR-10-537242-A. On June 10, 2014, the respondent judge moved for

summary judgment on the grounds of mootness. Attached to this dispositive motion

were copies of certified, file-stamped journal entries granting Pagan a total of 238 days of

jail-time credit in Case No. CR-10-537242-A and a total of 12 days in Case No.

CR-11-546295-A. Pagan never filed a response. These journal entries establish that the

respondent judge proceeded to judgment on the subject motions and this procedendo

action is moot.

       {¶2} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Loc.App.R. 45(B)(1)(a). State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4699,

914 N.E.2d 402; State ex rel. Wilson v. Calabrese, 8th Dist. Cuyahoga No. 70077, 1996

Ohio App. LEXIS 6213 (Jan. 18, 1996).

       {¶3} Relator also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months. This also is sufficient reason to

deny the writ, deny indigency status and assess costs against the relator. State ex rel.
Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842, and Hazel v

Knab, 130 Ohio St.3d 22, 2011-Ohio-4608, 955 N.E.2d 378.

       {¶4} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the writ. Relator to pay costs. This court directs the clerk of the Eighth District

Court of Appeals to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).

       {¶5} Writ denied.



EILEEN A. GALLAGHER, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
MELODY J. STEWART, J., CONCUR